     Case 2:17-cr-00109 Document 28 Filed 08/12/20 Page 1 of 13 PageID #: 173



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


UNITED STATES OF AMERICA,

                           Plaintiff,

v.                                      CRIMINAL ACTION NO. 2:17-cr-00109

JEREMIAH JOE JOHNSON,

                           Defendant.


                       MEMORANDUM OPINION AND ORDER

          Pending before the court is Defendant Jeremiah Joe Johnson’s Motion for

Compassionate Release, [ECF No. 25]. The court in deciding such motions will

consider the following: whether the defendant has exhausted his administrative

remedies, has demonstrated “extraordinary and compelling reasons,” is not a danger

to the safety of others, and the § 3553(a) factors. In deciding what constitutes

“extraordinary and compelling reasons” for release by reason of COVID-19, the

defendant must demonstrate that he has a medical condition listed by the Centers

for Disease Control and Prevention as causing an increased risk of severe illness from

COVID-19 and that he is at a facility which cannot effectively prevent the spread of

the virus. For the reasons that follow, the Motion is DENIED without prejudice.

     I.     Background

          On October 5, 2017, Mr. Johnson was sentenced to 108 months of

imprisonment, followed by four years of supervised release upon his guilty plea to
     Case 2:17-cr-00109 Document 28 Filed 08/12/20 Page 2 of 13 PageID #: 174



possession with intent to distribute 50 grams or more of a mixture or substance

containing a detectable amount of methamphetamine in violation of 21 U.S.C. §

841(a)(1). See [ECF No. 15]. Mr. Johnson is currently incarcerated at Federal

Correctional Institution Ashland (“FCI Ashland”) with a projected release date of

November      19,   2024.     Find        an   Inmate,     Fed.        Bureau    of    Prisons,

https://www.bop.gov/inmateloc (last visited August 11, 2020).

       FCI Ashland is a low security institution with an adjacent minimum security

satellite camp. FCI Ashland houses a total of 1,097 inmates (128 at the camp and 969

at   the   correctional   institution).    FCI     Ashland,     Fed.    Bureau    of   Prisons,

https://www.bop.gov/locations/institutions/ash/ (last visited August 12, 2020).

According to the Bureau of Prisons (“BOP”), FCI Ashland has only had one staff

member test positive for COVID-19. See COVID-19 Cases, Fed. Bureau of Prisons,

https://www.bop.gov/coronavirus (last visited August 12, 2020). That staff member

has since recovered. Id. In addition, FCI Ashland has one inmate who is currently

positive for COVID-19, see id., though it has had three positive inmate tests, see

COVID-19       Inmate       Test     Information,        Fed.      Bureau        of    Prisons,

https://www.bop.gov/coronavirus (last visited August 12, 2020).1 Only 118 inmates

at FCI Ashland have been tested for COVID-19. See COVID-19 Inmate Test




1 The BOP website clarifies that “the number of positive tests at a facility is not equal
to the number of cases, as one person may be tested more than once.” COVID-19
Inmate Test Information, Fed. Bureau of Prisons, https://www.bop.gov/coronavirus
(last visited August 12, 2020).



                                               2
   Case 2:17-cr-00109 Document 28 Filed 08/12/20 Page 3 of 13 PageID #: 175



Information, Fed. Bureau of Prisons, https://www.bop.gov/coronavirus (last visited

August 12, 2020).

         Mr. Johnson now petitions the court, arguing that the combination of his

health issues, the COVID-19 pandemic, and prison conditions constitute

“extraordinary and compelling reasons” for his release. Mr. Johnson suffers from

multiple health issues. Relevant here, Mr. Johnson’s medical records indicate that he

has been diagnosed with type two diabetes mellitus, for which he regularly takes

medication. See Ex. 1 [ECF. No. 25–1]. Though Mr. Johnson’s records indicate that

the dosage of his daily diabetes medication was recently doubled, the records also

show that, as of June 15, 2020, the pharmacy at FCI Ashland had not dispensed any

of the higher dosage tablets to Mr. Johnson. See id. Mr. Johnson is also diagnosed

with hypertension, for which he takes daily medication. See id. He also suffers from

asthma, for which he is prescribed both an albuterol inhaler, for use only as needed,

and a mometasone furoate inhaler, for use each evening. See id. Despite reflecting

his condition and active prescriptions, Mr. Johnson’s medical records do not specify

the severity of his asthma. See id.

   II.     Discussion

         The First Step Act “embodies Congress’s intent to reduce the Bureau of

Prison’s authority over compassionate release petitions and authorizes the district

courts to exercise their independent discretion to determine whether there are

‘extraordinary and compelling reasons’ to reduce a sentence.” United States v.

Galloway, No. CR RDB-10-0775, 2020 WL 2571172, at *3 (D. Md. May 21, 2020)


                                         3
    Case 2:17-cr-00109 Document 28 Filed 08/12/20 Page 4 of 13 PageID #: 176



(internal citations removed); see also United States v. Stephenson, No. 3:05-CR-

00511, 2020 WL 2566760, at *5 (S.D. Iowa May 21, 2020) (“Unqualified deference to

the BOP no longer makes sense now that the First Step Act has reduced the BOP’s

role.”).

       For me to reduce Mr. Johnson’s sentence under compassionate release, I must

find that Mr. Johnson has exhausted his administrative remedies, has demonstrated

“extraordinary and compelling reasons,” is not a danger to the safety of others, and

find that his release is consistent with § 3553(a) factors. See e.g., United States v.

Howard, No. 4:15-CR-00018-BR, 2020 WL 2200855, at *2 (E.D.N.C. May 6, 2020);

U.S.S.G. § 1B1.13 (2018). He has not satisfied all of those requirements, and I do not

reduce his sentence today.

           (a) Exhaustion

       Section 3582(c)(1)(A) provides that:
             … the court, upon motion of the Director of the Bureau of
             Prisons, or upon motion of the defendant after the
             defendant has fully exhausted all administrative rights to
             appeal a failure of the Bureau of Prisons to bring a motion
             on the defendant’s behalf or the lapse of 30 days from the
             receipt of such a request by the warden of the defendant’s
             facility, whichever is earlier, may reduce the term of
             imprisonment…

18 U.S.C. 3582(c)(1)(A) (emphasis added). Prior to the enactment of the First Step

Act, only the Director of BOP could file a motion for compassionate release. The First

Step Act amended this provision to permit an inmate to file a motion in federal court

seeking compassionate release, provided certain circumstances were satisfied. Put

plainly, the court may modify a term of imprisonment upon the earliest of one of three



                                          4
      Case 2:17-cr-00109 Document 28 Filed 08/12/20 Page 5 of 13 PageID #: 177



events:

           1. When the Director of BOP has made a motion;

           2. When the defendant has exhausted his or her administrative remedies

              with BOP and petitioned the court;

           3. When 30 days have lapsed from the date of the request to BOP and

              defendant has petitioned the court.

Id.

        The language of the statute is clear. There are two ways for a defendant to

petition the court for compassionate release. Those two options are alternatives. With

the first option, the defendant must fully complete BOP’s administrative appeals

process. With the second option, “the statute’s plain text states only that thirty days

must past after the defendant requests compassionate release from the warden. No

more, no less.” United States v. Carter, ---F. Supp.3d----, ---, No. 2:19-CR-00078, 2020

WL 3458598, at *2 (S.D.W. Va. June 25, 2020).

        In this case, I FIND that Mr. Johnson has met the necessary criteria outlined

in § 3582(c)(1)(A) to petition this court for compassionate release. On May 7, 2020,

Mr. Johnson filed a request for compassionate release with the Warden at FCI

Ashland. See Institution Response – Inmate Request to Staff Member, Ex. 1 [ECF

No. 25–1]. The Warden responded, denying the request on May 19, 2020. See id. Mr.

Johnson filed the instant Emergency Request for Compassionate Release, [ECF. No.

25], on July 7, 2020. Thus, thirty days had passed between the Warden’s receipt of

Mr. Johnson’s initial request and when Mr. Johnson petitioned the court. Mr.



                                           5
    Case 2:17-cr-00109 Document 28 Filed 08/12/20 Page 6 of 13 PageID #: 178



Johnson has satisfied the requirements of the statute to bring his motion.

          (b) Extraordinary and compelling reasons for release

      Once an inmate has satisfied administrative exhaustion, a court may reduce

his sentence upon a finding of “extraordinary and compelling reasons.” See 18 U.S.C.

§ 3582(c)(1)(A).

      There are “disagreements [among district courts] about the precise definition

of ‘extraordinary and compelling reasons’ justifying compassionate release.”2 United

States v. Cotinola, No. 13-CR-03890-MV, 2020 WL 2526717, at *3 (D.N.M. May 18,

2020). But many courts, including this court, have found “‘extraordinary and

compelling’ reasons ‘supporting release on the basis of a combination of dire prison

conditions and underlying health conditions that increase the likelihood of severe

illness from COVID-19.’” 3 United States v. White, No. 2:17-CR-00198-4, 2020 WL



2  The specific extraordinary and compelling reasons listed in the Sentencing
Guidelines for BOP to consider include i) the defendant is suffering from a terminal
or serious medical condition; ii) age of defendant; iii) family circumstances of
defendant; and iv) “other reasons.” U.S.S.G. § 1B1.13; United States v. Bass, No. 1:10-
CR-166 (LEK), 2020 WL 2831851, at *3–4 (N.D.N.Y. May 27, 2020). “Following the
passage of the First Step Act, courts may independently determine whether such
‘other reasons’ are present in a given case, without deference to the determination
made by BOP.” United States of America v. Thaher, No. 17 CR. 302-3 (KPF), 2020
WL 3051334, at *4 (S.D.N.Y. June 8, 2020).

3 “Section 1B1.13 of the United States Sentencing Guidelines contains the only policy
statement issued by the Sentencing Commission pertaining to compassionate
release,” which has not been updated since the passage of the First Step Act. See
Bass, 2020 WL 2831851, at *3; U.S.S.G. § 1B1.13.3 Thus, courts have taken this to
mean that “there does not currently exist, for purposes of satisfying the First Step
Act’s ‘consistency’ requirement, an ‘applicable policy statement.’” See e.g., United
States v. Redd, 2020 WL 1248493, at *6 (E.D. Va. Mar. 16, 2020); United States v.
Brant, No. 218CR20155TGBMKM1, 2020 WL 2850034, at *4 (E.D. Mich. June 2,


                                          6
   Case 2:17-cr-00109 Document 28 Filed 08/12/20 Page 7 of 13 PageID #: 179



3244122, at *3 (S.D.W. Va. June 12, 2020) (citing United States v. Bass, No. 1:10-CR-

166 (LEK), 2020 WL 2831851, at *7 (N.D.N.Y. May 27, 2020)); see also United States

v. Sawicz, No. 08-CR-287 (ARR), 2020 WL 1815851, at *2 (E.D.N.Y. Apr. 10, 2020)

(finding an “extraordinary and compelling reason” on the basis of the inmate’s

hypertension and conditions at FCI Danbury); United States v. Foreman, No. 19-CR-

62, 2020 WL 2315908, at *2–4 (D. Conn. May 11, 2020) (finding an “extraordinary

and compelling reason” on the basis of the inmate’s hypertension and age of 58, in

combination with conditions at FCI Danbury); United States v. Scparta, No. 18-CR-

578 (AJN), 2020 WL 1910481, at *2, 9 (S.D.N.Y. Apr. 20, 2020) (finding an

“extraordinary and compelling reason” on the basis of the inmate’s hypertension, age

of 55, and conditions at FCI Butner, which had 60 infected inmates); United States

v. Soto, No. 18-CR-10086, 2020 WL 2104787, at *2 (D. Mass. May 1, 2020) (finding

an “extraordinary and compelling reason” on the basis of the inmate’s hypertension

and the presence of 27 reported inmate cases in his facility); see also Groups at Higher

Risk for Severe Illness, Ctrs. for Disease Control & Prevention (May 14, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-athigher

risk.html). I previously granted compassionate release to a defendant who was

immunocompromised—suffering from a liver disease, Hepatitis C. See White, 2020

WL 3244122, at *6; see also Coronavirus Disease 2019 (COVID-19): People with

Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-



2020); United States v. Brooks, No. 07-CR-20047-JES-DGB, 2020 WL 2509107, at *3
(C.D. Ill. May 15, 2020).


                                           7
   Case 2:17-cr-00109 Document 28 Filed 08/12/20 Page 8 of 13 PageID #: 180



extra-precautions/people-with-medical-conditions.html (last visited August 12, 2020)

(listing “immunocompromised state” as an underlying medical condition causing an

“increased risk for severe illness from COVID-19”).

      I recently held in United States v. John Delaney Wilson, ---F. Supp.3d----, ---,

No. 2:18-cr-00295, 2020 WL 4287592 at *2 (S.D.W. Va. July 27, 2020), that I should

not find “extraordinary and compelling” reasons exist to grant release because of

COVID-19 unless the inmate has a condition that makes him more at risk for

developing a serious illness from COVID-19 and the facility where the inmate is

housed has conditions such that its inmates are at a high risk of contracting COVID-

19. In deciding which conditions result in an inmate being a higher risk for COVID-

19, I will defer to CDC’s list of medical conditions causing an increased risk of severe

illness from COVID-19. See Coronavirus Disease 2019 (COVID-19): People with

Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (last visited August 12,

2020). Using CDC guidance will allow for more predictable standards in deciding

which defendants have “extraordinary and compelling” reasons justifying release.

      In Wilson, I also emphasized that if an inmate can demonstrate that he or she

has a condition identified by CDC, next, the defendant must show that his or her

prison conditions are such that BOP cannot effectively prevent the spread of COVID-

19. Factors include but are not limited to the steps BOP has taken to stop the spread

of COVID-19 in that particular prison and steps to follow CDC guidance, the ability

of inmates to socially distance, the amount of hygiene products and face masks



                                           8
   Case 2:17-cr-00109 Document 28 Filed 08/12/20 Page 9 of 13 PageID #: 181



provided to inmates, and the number of COVID-19 cases in that prison.

       Here, Mr. Johnson has presented sufficient evidence that he has a condition

that makes him at risk for developing serious illness from COVID-19. The CDC lists

type two diabetes mellitus as an underlying medical condition that presents an

increased risk for a person of any age developing a severe illness from COVID-19. See

Coronavirus Disease 2019 (COVID-19): People with Certain Medical Conditions,

CDC,      https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions.html (last visited August 12, 2020). Additionally, the CDC

lists hypertension and moderate-to-severe asthma as underlying conditions that

might present an increased risk of severe illness from COVID-19. Id. Though Mr.

Johnson’s records do not indicate the severity of his asthma, the well-documented

presence of Mr. Johnson’s combination of type two diabetes mellitus, hypertension,

and asthma, convinces me that Mr. Johnson is at risk for developing severe illness

from COVID-19.

       Despite presenting sufficient evidence that he suffers from medical conditions

identified by CDC as placing him at a risk for severe illness from the virus, Mr.

Johnson has not demonstrated that he is housed at a facility with a high risk for

contracting COVID-19. Factors to be considered at this stage of the inquiry include,

but are not limited to, the steps BOP has taken to stop the spread of COVID-19 in the

particular prison and steps to follow CDC guidance, the ability of inmates to socially

distance, the amount of hygiene products and face masks provided to inmates, and

the number of COVID-19 cases in that prison.



                                          9
    Case 2:17-cr-00109 Document 28 Filed 08/12/20 Page 10 of 13 PageID #: 182



       As previously mentioned, Mr. Johnson is currently imprisoned at FCI Ashland.

According to BOP, FCI Ashland currently has one inmate and one staff member who

have tested positive for COVID-19, though the staff member has since recovered.

COVID-19 Cases, Fed. Bureau of Prisons, https://www.bop.gov/coronavirus (last

visited August 12, 2020). While the number of positive COVID-19 tests in a facility is

not dispositive of BOP’s ability to prevent the spread of the virus, I recently held that

“a high number of positive cases is a clear indication that a person housed at a facility

is at high risk. Absent that showing, it is difficult to evaluate the particularized threat

of the virus to a defendant.” United States v. Gorman, No. 2:29-cr-00131, 2020 WL

4342218 at *3 (S.D.W. Va. July 28, 2020). The BOP, however, should not take this as

an invitation to conduct minimal testing for COVID-19 among inmate populations.

Like in Gorman, I am concerned that the reported positive tests at FCI Ashland do

not accurately reflect the actual number of cases in the facility. BOP reports that only

118 of the 1,097 inmates have been tested.4 COVID-19 Inmate Test Information, Fed.

Bureau of Prisons, https://www.bop.gov/coronavirus (last visited August 12, 2020).

Without more thorough testing within BOP facilities, I am left to wonder whether the

present risk to Mr. Johnson and other inmates is in fact much greater than is




4 FCI Ashland houses a total of 1,097 inmates. BOP reports that 128 inmates are
housed at the adjacent camp and 969 inmates are housed at the FCI. FCI Ashland,
Fed. Bureau of Prisons, https://www.bop.gov/locations/institutions/mil/ (last visited
August 12, 2020). It is not clear to the court whether the reported 118 tests that
were administered to inmates at FCI Ashland includes the inmates housed at the
camp. BOP does not report any separate numbers about COVID-19 testing at the
Ashland camp.


                                            10
  Case 2:17-cr-00109 Document 28 Filed 08/12/20 Page 11 of 13 PageID #: 183



reported. I will not, however, find that a facility presents a high risk simply based on

speculation. While any number of COVID-19 cases within the prison context is great

cause for concern, simply a generalized assertion of the existence of the pandemic

alone should not independently justify compassionate release. See United States v.

Raia, 954 F.3d 594, 597 (3d Cir. 2020). That BOP reports only two total confirmed

cases of COVID-19 within FCI Ashland indicates that there is no reason to believe

the conditions at the facility are such that BOP cannot effectively prevent the spread

of COVID-19.

      In addition to the low number of cases reported at FCI Ashland, the

government, in opposing Mr. Johnson’s motion, writes that FCI Ashland has taken

several steps to prevent the spread of COVID-19. [ECF. No. 27]. Specifically, the

government reports that FCI Ashland is taking the following measures:

          •   Temperature checks on inmates are performed at least
              weekly. Every inmate is also temperature checked before
              going to work, commissary, or recreation.

          •   Inmates are to remain in their living quarters, and do not
              intermingle between units.

          •   Staff and inmates are provided with face coverings. Inmates
              are required to wear them at all times. Staff are required to
              wear them at all times, unless they are in a private setting
              with good social distancing (private office setting).

          •   Staff are screened daily, via temperature check and
              questionnaire.

          •   All inmates are tested for COVID-19 upon arrival and placed
              in quarantine for 14 days. They are then tested again for
              COVID-19 prior to release to General Population. All inmates
              are again tested for COVID-19 prior to transfer or release.


                                          11
Case 2:17-cr-00109 Document 28 Filed 08/12/20 Page 12 of 13 PageID #: 184



          They are then quarantined for 14 days and tested for COVID-
          19 prior to leaving.

      •   Movement has been restricted nationwide, and FCI Ashland
          has received less than 100 inmates in the past 4 months. An
          empty Unit is setup for isolation at the FCI (HB) and the
          Camp (AA). The Quarantine Unit is empty at the camp (AB),
          and the Gymnasium and Visitation is set up with 50 cots for
          quarantine at the FCI. The education department is set up as
          a Recovery Area at the FCI, and the Visiting Room at the
          Camp for Recovery.

      •   Inmates are required to clean their areas, and then moved to
          the recreation yard, while the area is deep cleaned without
          interference. The unit is left empty for 1 and 1/2 hours after
          cleaning. This is done twice, weekly.

      •   The facility was recently approved to send 10 inmates at a
          time to the commissary to allow for good social distancing and
          allow extra time out of units.

      •   Unicor [an inmate work program] has been working for the
          past 6 weeks on a lightened crew. (about 60%). All Unicor
          inmates are in one unit, to separate them from the rest of the
          population.

      •   Staff are not allowed to visit other areas in the institution from
          that which they are assigned. A waiver has been approved for
          only 1 unit team member to make rounds for all units in the
          Special Housing Unit.

      •   Each department has a staff member assigned to each unit,
          not allowing for intermingling.

      •   Reminder emails are sent out weekly to staff and inmates to
          ensure proper hand sanitation, cell sanitation, and cleaning.

      •   A COVID-19 desktop icon has been set up with all information
          for staff and what has been sent to inmates.

      •   An “ASH/staff” questions mailbox was established to allow
          staff to send emails regarding COVID-19 response in a more
          private setting.


                                       12
  Case 2:17-cr-00109 Document 28 Filed 08/12/20 Page 13 of 13 PageID #: 185




          [ECF. No. 27].

          These measures, taken together with the low number of confirmed cases of

COVID-19, convince me that the conditions at FCI Ashland are not presently such

that BOP cannot effectively prevent the spread of COVID-19 within the prison.

Accordingly, I do not find extraordinary and compelling reasons justifying Mr.

Johnson’s release and do not reduce his sentence. Therefore, I need not determine

whether he is a danger to the community or consider the § 3553(a) factors.

   III.      Conclusion

          The court DENIES without prejudice Mr. Johnson’s Emergency Motion for

Compassionate Release, [ECF No. 25]. The court DIRECTS the Clerk to send a copy

of this Order to Defendant and counsel, the United States Attorney, the United States

Probation Office, and the United States Marshal.



                                       ENTER:       August 12, 2020




                                         13
